Citation Nr: 1139863	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO found that the Veteran had not submitted new and material evidence sufficient to reopen a previously denied claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder. 

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder as a claim to reopen.

In January 2010, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2011).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

As will be explained below, the Board is reopening the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder based upon receipt of new and material evidence.  The Board will remand the underlying claim for further development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 2004 rating action, the RO denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the November 2004 rating action is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2004 rating action that denied the Veteran's petition to reopen his previously denied claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).

2.  Since the prior final denial of the Veteran's claim, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2004 rating action, the RO denied the Veteran's petition to reopen a previously denied claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In June 2007, the Veteran sought to reopen his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder was the November 2004 rating action.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder in February 2004.  The RO denied the claim in May 2004, finding that the Veteran was not found to have a diagnosis of a neurological disorder at the time the rating decision was issued.  As such, the RO found that a grant of benefits was precluded.  This decision was not appealed and therefore became final.  The Veteran filed a petition to reopen the previously denied claim, which the RO denied in a November 2004 rating action, finding that no new and material evidence had been submitted.  It was noted that there was no evidence of diagnosis of a neurologic deficit.  The Veteran contends that entitlement to benefits is warranted because he developed tremors following a surgery he underwent in October 2000 at the Oklahoma VA Medical Center (VAMC). 

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran was diagnosed with essential tremors in October 2005 by his VA treatment providers.  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the Oklahoma City VAMC reflects that the Veteran has sought treatment for what he identifies as "tremors" or "shakes" since at least 2005.  At an October 2005 treatment visit, the Veteran reported having experienced tremors since shortly after his October 2000 surgery.  Similarly, in a neurological consultation note dated in October 2006, the Veteran's care provider noted that the Veteran had "significant neurological manifestations."

As such, the Board finds that medical evidence from the Veteran's VA treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the initial May 2004 denial, the RO denied the Veteran's claim because the Veteran had not been found to have a diagnosed neurological disorder at the time he filed the claim.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability such as essential tremors.  Newly submitted medical evidence from the Veteran's VA treatment providers, however, reflects that the Veteran was diagnosed with essential tremors in October 2005.  Because it helps to corroborate the Veteran's contention that he currently experiences a neurological disorder, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for essential tremors, has been submitted, the Board finds that the criteria for reopening the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder have been met.


ORDER

New and material evidence to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder has been received; to this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At the outset, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Oklahoma City VA Medical Center (VAMC).  Records in the file specifically document that the Veteran received a neurological consultation in October 2006, results of which are in the claims file.  However, in his June 2007 claim, the Veteran referenced November 2006 neurological testing and reported that the testing neurologist told him that his tremors resulted from anesthesia given to him during his October 2000 surgery.  Similarly, the Veteran submitted a written statement in December 2007 in which he contended that the examining neurologist's report apparently "didn't get to [VA]," as it reportedly contained different opinions from the October 2006 record currently in the claims file.  The Board acknowledges that the RO has obtained records of the Veteran's treatment at the Oklahoma City VAMC.  Based on the Veteran's statements, however, it is not clear that the RO has obtained complete records from the Veteran's neurological testing conducted in 2006, including November 2006 test reports referenced by the Veteran.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Oklahoma City VAMC that have not yet been associated with the claims file, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the medical evidence of record shows that on October 31, 2000, the Veteran underwent a surgical procedure to repair a rupture of his left quadriceps tendon.  At that time, the Veteran was put under general anesthesia, which was noted to be done without difficulty.  No complications were noted, and the Veteran's postoperative management was unremarkable.  As noted above, recently received medical evidence from the Oklahoma City VAMC reflects that the Veteran was diagnosed with essential tremors in October 2005 by his VA treatment providers.  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing treatment at the Oklahoma City VAMC reflects that the Veteran has sought treatment for what he identified as "tremors" or "shakes" since at least 2005.  At an October 2005 treatment visit, the Veteran reported having experienced tremors since shortly after his October 2000 surgery.  Similarly, in a neurological consultation note dated in October 2006, the Veteran's care provider noted that the Veteran had "significant neurological manifestations."  However, a neurologist who later reviewed the record and examined the Veteran indicated that the dystonic-like movements had features suggesting psychogenic etiology.

The Board further notes that in statements submitted in support of his claim, the Veteran contends that the neurological problems from which he currently suffers, including uncontrollable "shakes" of the head, was caused by the anesthesia medication given to him during the October 2000 surgery, or alternately by pain medication given to him following the procedure.  He further asserts that he first developed the tremor shortly after his surgery and has had it continuously until the present.  He has contended in a December 2007 statement that his VA neurologist has told him that his current neurological problems stem from "worms" or parasites that developed due to the anesthesia used in the October 2000 surgery.  

In relevant part, 38 U.S.C.A. § 1151 provides that:

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

      (a) . . . not the result of the veteran's willful misconduct and-
      
(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was-
      
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or
      
      (B) an event not reasonably foreseeable. . . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2011).

Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show:  (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either the result of a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1) (2011).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Board notes that no comprehensive review of the record by a medical practitioner has been accomplished with regard to the Veteran's contentions that the medications used in conjunction with his October 2000 surgery caused him to develop a neurological disorder.  In this case, the Board is not at liberty to assess any possible correlation between the medication prescribed to the Veteran and the neurological disorder from which he allegedly suffers.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions).   

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.  38 U.S.C.A. § 5103A (West 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011) Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, the Board finds that the claims file should be forwarded to a VA examiner for a medical opinion regarding the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a neurological disorder.  In this connection, the examiner must review the Veteran's entire claims file, to include records from the Oklahoma City VAMC from October 2000 to the present, and render an opinion as to whether the Veteran has an additional neurological disability as a result of the of the October 2000 surgical procedure or any medications given to the Veteran in relation to that procedure or his recovery therefrom.  If any such additional neurological disability is found, the examiner must opine as to whether the VA treating physician's prescription of anesthesia or other medication that caused any diagnosed neurological disorder was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, and was the proximate cause of the Veteran's current neurological disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. § 3.361(d) and (i) (2011).  In doing so, the physician must consider the lay assertions of the Veteran regarding his purported symptomatology and review the medical evidence of record to determine what, if any, residuals of the procedure the Veteran now suffers.  The physician must comment in particular on the Veteran's October 2005 diagnosis of essential tremors and discuss whether that diagnosis is etiologically linked to the October 2000 procedure.  The examiner must also address the findings of the VA care provider in October 2006, who examined the Veteran and found him to have "significant neurological manifestations," as well as the neurologist who said that the etiology of the dystonic-like movements was psychogenic in nature.  If further consultation with another specialist is necessary, such should be undertaken and any findings included in the examiner's final report. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed neurological disorder to be obtained.  The agency of original jurisdiction (AOJ) must explain the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  The AOJ must obtain all records pertaining to the 2000 surgery and follow-on treatment, including any consent forms signed by the Veteran.  Records from the Oklahoma City VAMC any available medical records pertaining to the Veteran's neurological consultation or examination in October 2006 or November 2006 that have not already been associated with the claims file should also be obtained.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination by a neurologist and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The physician must review the Veteran's claims file (with particular attention given to any records concerning the Veteran's October 2000 surgery, as well as his October 2005 diagnosis of essential tremors and the October 2006 neurological consult) and provide a diagnosis as to any neurological disorder from which the Veteran currently suffers.  (If consultation with any other specialist is necessary, such should be undertaken and such findings included in the examiner's final report.  Any other examination by another specialist as deemed necessary should be conducted.)

If the Veteran is found to experience essential tremors or any other neurological disorder, the examiner must provide a well-reasoned opinion as to whether anesthesia or medication prescribed by VA in connection with the October 2000 surgery caused such disorders.  If such causation is found, the examiner must also provide an opinion as to whether any disability was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, including the administration of anesthesia or medication.  The examiner should also provide an opinion as to whether the disability was directly due to an event not reasonably foreseeable.  The examiner must provide reasons and an explanation for all opinions.

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's contentions relating his current claimed neurological disorder to the medications prescribed in connection with his October 2000 surgery.  A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


